Citation Nr: 1124322	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 70 percent rating for bilateral hearing loss disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant served on active duty from September 1964 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, decreased the evaluation of the appellant's bilateral hearing loss disability from 70 percent to 30 percent, effective July 1, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is appealing the reduction of the disability rating of his service connected bilateral hearing loss disability from 70 percent to 30 percent.  

Service connection for bilateral hearing loss disability was granted in a September 2005 rating decision with an initial 0 percent evaluation assigned, effective February 2005.  An increased 70 percent evaluation was assigned in a June 2009 rating decision, effective April 9, 2009.  In a January 2010 rating decision, the RO proposed to reduce the 70 percent evaluation to 30 percent.  In April 2010, the RO reduced the appellant's rating for bilateral hearing loss disability to 30 percent, effective July 1, 2010.  


The grant of a 70 percent evaluation in the June 2009 rating decision was based on the findings of a May 2009 VA contract audiological examination which showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
85
95
100
100
LEFT
70
85
95
100
110

The appellant had a puretone average of 95 for the right ear and 97.5 for the left ear.  Speech audiometry revealed speech recognition ability of 12 percent in the right ear and 14 percent in the left ear.  

The appellant submitted a claim for individual unemployability in July 2009.  As part of the development of that claim, he was afforded a VA audiological examination in September 2009.  At the time, puretone thresholds for bone conduction, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
75
80
75
LEFT
35
50
60
50
50

Puretone thresholds for air conduction, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
85
80
75
LEFT
35
55
60
55
50

The appellant had a pure tone average of 75 for the right ear and 55 for the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 68 percent in the left ear.  

The findings of the September 2009 audiological evaluation result in a rating of 30 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The appellant has argued that the reduction is not proper as no adequate explanation has been submitted to explain the discrepancy between the May 2009 and the September 2009 audiological examinations.  A review of the examination report of September 2009 shows that the examiner did not consider or discuss the findings of the May 2009 audiological examination.  Indeed, the examiner noted the appellant had been provided audiological examinations in August 2005, May 2007 and January 2009.  She further noted that at his most recent hearing examination, he was found to have mild to severe sensorineural hearing loss of the right ear and mild to moderately-severe sensorineural hearing loss of the left ear.  She further noted that compared with audiometric findings in January 2009 and May 2007, the hearing loss remained unchanged.  While the examiner stated that she had reviewed the claim file, she made no mention of the May 2009 audiological examination which had been the basis of the increase to the 70 percent rating.  The Board cannot be certain that the September 2009 examiner considered the findings of the May 2009 VA contract examination.  The record, therefore, does not contain any explanation as to why there is a discrepancy between the findings in the May 2009 and September 2009 audiological examinations.  Without an explanation as to the reason for the discrepancy in the findings, the Board cannot assess whether there has been an actual change in the condition and not merely a difference in the thoroughness of the examination.  As such, the Board finds that the record must be returned to provide a new examination and to reconcile the findings of the May and September 2009 examinations.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA audiometric evaluation.  In addition to conducting an examination, the audiologist should consider the findings from the May and September 2009 audiological examinations (as well as the current examination), and, to the extent possible, the examiner should provide an opinion as to the reason(s) for the discrepancy in the findings between the May 2009 and September 2009 examinations.  A complete rationale for any opinion rendered must be provided.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


